       Case 2:20-cr-00051-WFN      ECF No. 50      filed 07/20/21   PageID.127 FILED
                                                                                Page      1 of 1
                                                                                     IN THE
                                                                                U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF WASHINGTON



                                                                            Jul 20, 2021
                                                                               SEAN F. MCAVOY, CLERK
 1
                            UNITED STATES DISTRICT COURT
 2
                         EASTERN DISTRICT OF WASHINGTON
 3
 4
     UNITED STATES OF AMERICA,                          No. 2:20-CR-00051-WFN-1
 5
 6                        Plaintiff,                    ORDER GRANTING
                                                        DEFENDANT’S MOTION TO
 7                        v.                            MODIFY RELEASE CONDITIONS
 8
     JONATHON WESLEY BISHOP,                            MOTION GRANTED
 9
                                                          (ECF No. 49)
10                        Defendant.
11         Before the Court is Defendant’s Motion to Modify Conditions of Release,
12   ECF No. 49. Defendant recites in his motion that neither the United States nor
13   U.S. Probation oppose this request.
14         Specifically, Defendant is requesting to modify special condition #21 to
15   allow visitation with his 2 minor children.
16         The Court finding good cause, IT IS ORDERED Defendant’s Motion, ECF
17   No. 49, is GRANTED. Special condition #21 is modified to allow the Defendant
18   visitation with his children provided the Defendant obtains prior approval from
19   U.S. Probation, the mother of the children has no objection, and the visits are
20   supervised by a person approved by U.S. Probation.
21         All other terms and conditions of pretrial release not inconsistent herewith
22   shall remain in full force and effect.
23         IT IS SO ORDERED.
24         DATED July 20, 2021.
25
26                                 _____________________________________
                                             JOHN T. RODGERS
27                                  UNITED STATES MAGISTRATE JUDGE
28



     ORDER - 1
